DETAILED ACTION
Claims 13-16 and 19-23 have been examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021, has been entered.

Examiner Notes
The examiner notes that the claims are replete with errors, some of which affect clarity.  The examiner has tried to locate all such errors, but given the complexity of these claims, applicant’s assistance is requested in trying to locate anything the examiner may have overlooked.

Claim Objections
Claim 13 is objected to because of the following informalities:
On page 7, line 10, applicant refers to a target operand in a producer instruction.  On page 7, 6th-7th to last line, and last line, applicant refers to this operand as being of the producer instruction.  Please locate all instances of this inconsistency throughout the claims and make consistent.
On page 8, lines 9 and 14, it appears that both instances of “identified” should be replaced with --indicated-- to match the “indicating” language in claim 13, line 7.
In the last two lines, applicant claims something is associated with the instruction row request circuit?  What is this something?  Is it the request state?  Is it the received consumer instruction?  Is it something else in that paragraph?  Please amend for clarification.
Claims 14-15 are objected to because of the following informalities:
Applicant refers to “the source operand in the received consumer instruction” and “the source operand of the received consumer instruction”.  If these are the same operand, please use consistent language (“of” or “in”).
Claim 16 is objected to because of the following informalities:
In line 5, delete “and”.
Claim 19 is objected to because of the following informalities:
In line 5, delete “and”.
In line 11, it appears that “identified” should be replaced with --indicated-- to match the “indicating” language in claim 13, line 7.
Claim 21 is objected to because of the following informalities:
In line 2, replace “of” with --for--.
In the last line, replace “of” with --for--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 13, starting on page 7, line 19 (through any dependent claim with the same terminology), all instances of “the received producer instruction”, which could refer back to page 7, line 15, or to one of multiple received producer instructions in claim 13, lines 10-11.
In claim 13, starting on page 8, line 5 (through any dependent claim with the same terminology), all instances of “the received consumer instruction”, which could refer back to page 8, line 1, or to one of multiple received consumer instructions in claim 13, lines 10-11.
In claim 13, on page 8, lines 6-8, “the logical register entry…corresponding to a source register…”.  No such entry was previously set forth.
In claim 13, on page 8, lines 9-10 and 14-15, both instances of “the grant line identifier associated with the received consumer instruction”.  No such associated was previously set forth.
In claim 13, last two lines, “the instruction request row circuit”?  Which of multiple previously set forth?
In claim 14, each instance of “the source operand in/of the received consumer instruction”, which could refer to the source operand on page 8, lines 4-5 or line 7.
In claim 14, on page 9, lines 1-2 and lines 5-6, both instances of “the instruction request row circuit…assigned to the received consumer instruction”.  Please amend to clarify whether applicant is referring to the circuit of claim 14, lines 3-5, or the circuit of claim 13, page 8, lines 1-5.
In claim 14, on page 9, lines 3 and 7, both instances of “the N grant lines”.  Which set of N grant lines?  There is a set of N in each N x R matrix wake-up circuit (page 6, line 13 to page 6, last line).
In claim 14, on page 9, line 3, “the grant line”.  There are multiple grant lines previously set forth.  If applicant is referring to the one set forth on page 9, line 2, then the examiner recommends inserting a distinguishing descriptor (e.g. “first grant line”).
In claim 14, on page 9, lines 4 and 8-9, both instances of “the N x R matrix wake-up circuit assigned to the received producer instruction”.  Applicant has not previously assigned such a circuit to the received producer instruction.
In claim 14, line 7, “the grant line” for similar reasons above, and additionally because another instance of “a grant line” appears at the beginning of claim 14, line 7.
In claim 14, last paragraph, both instances of “the consumer instruction”.  There are multiple consumer instructions previously set forth.
In claims 15-16, each instance of “the source operand of the received consumer instruction” for similar reasons as above.
In claim 16, last paragraph, “the ready bypass circuit”.  There are multiple ready bypass circuits set forth in claim 15, lines 6-9 (one in each instruction row request circuit).
In claim 16, last line, “the ready circuit”.  There are multiple ready circuits set forth in claim 15, lines 2-5 (one in each instruction row request circuit).
In claim 20, 2nd to last line, “the consumer instruction” for similar reasons as above.
In claim 22, 2nd to last line, “the consumer instruction” for similar reasons as above.
All dependent claims are rejected due to their dependency on an indefinite claim.

Allowable Subject Matter
Claims 13-16 and 19-23 are allowed over the prior art.  Please address all remaining issues.

Response to Arguments
On pages 17-19 of applicant’s response, applicant argues the 112(a) rejection.
The examiner agrees with the argument and the 112(a) has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183